ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 No prior art reference has been found which anticipates each and every limitation of independent claim 1, 10 or 17.
The nearest discovered prior art includes:
Corn (US 2020/0032536 A1): Corn teaches a water heating apparatus comprising a series of tubes through which water passes, and a heat exchanger configured to transfer heat from combustion gases originating in the combustion chamber to the water passing through the series of tubes and comprising: an inlet and an outlet (as recited in claim 10).
 Yamada (US 2021/0033346 A1): Yamada teaches an analogous heat exchanger apparatus comprising a sacrificial anode assembly directly attached to the header, the anode assembly, a conductor disposed within the cavity, and electronic circuitry in communication with the conductor (as recited in claims 1, 10 and 17).
 Farris (US 2014/0216945 A1): Farris discloses a passive water hear anode rod depletion sensor apparatus comprising an anode body, and a water detection mechanism disposed within the cavity (as recited in claims 1, 10 and 17).
Oshaug (US 2019/0360108 A1): Oshaug teaches a sacrificial anode apparatus comprising a plurality of cavities of varying depths and locations, and a 
 Teepe (US 10,895,566 B1): Teepe teaches optical monitoring to detect corrosion of power grid components, and which may comprise first and second sensing elements in first and second cavities to detect incremental degradation of an anode [Fig. 2C] (as recited in claims 1, 10 and 17).
These references, however, fail to teach or suggest that the plurality of cavities are concentric as recited by claims 1, 10 and 17, and no cited or discovered prior art teaches this particular feature.  For this reason, these claims are not obvious over known prior art and therefore are allowable.
Claims 2-9, claims 11-16 and claims 18-20, depending from claims 1, 10 and 17 respectively, are allowable at least because each depends from and allowable claim.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/STEPHEN R BURGDORF/ Primary Examiner, AU2684